Citation Nr: 1717859	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  13-14 347	)	DATE
	)
	)

On appeal from the
  Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


     WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1972 to July 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for bipolar disorder.

The Veteran testified at a hearing in April 2015 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The case was remanded in June 2015 for further development.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


REMAND

Following its review of the record, the Board finds that additional development is required before the Board decides the Veteran's claim.  

The Veteran asserts that his bipolar disorder is related to active service.  

In August 2015, the Board remand instructed the AOJ to schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any bipolar disability.  The examiner was asked to specifically address any manifestation of bipolar disorder during service.  The August 2015 examiner did not address lay statements submitted by the Veteran, his brother, nor the buddy statements submitted by C.J.and [REDACTED] regarding the Veteran's overall mental health and etiology of the Veteran's bipolar disability. 

Therefore, remand for an addendum medical opinion is necessary. 

On remand, in light of these statements, an opinion regarding any nexus between service and the Veteran's current bipolar disability must be obtained.  Additionally, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, including social security records.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Thereafter, the RO or the AMC should obtain an addendum medical opinion from the August 2015 VA examiner.  All pertinent evidence of record must be made available to and reviewed by the examiner, including access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand.  Following a complete review of the record, the examiner should answer the following questions:

Please opine when bipolar disorder was first manifested (i.e. prior to service, during service, or post service)? 

Please identify the factual data which supports the response.

In addition, the examiner should consider the pertinent evidence to include:

a) The June 2003 statement from the Veteran's brother.

b) The Veteran's July 2011 statement regarding depression during boot camp.

c) The June 2013 statement from [REDACTED] regarding the Veteran's mental health in 1972-1973.

d) The June 2013 statement from [REDACTED] regarding the Veteran's historical mental health.

3. The physician is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand.  The examiner must again address whether it is as least as likely as not (50 percent or greater probability) that any bipolar disorder manifested during the Veteran's military service.  

If the requested opinion cannot be rendered without resorting to speculation, the physician must fully explain whether the need to speculate is caused by deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by deficiency in the record, or the physician does not have the needed knowledge or training.

A complete rationale for any opinion expressed must be provided.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledge and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

4. After the development requested has been completed, review the opinion to ensure that it is in complete compliance with the directives of this remand.  The RO must ensure that the examiner documented their consideration of VBMS and Virtual VA records, including the lay statements submitted on the Veteran's behalf.  If the report is deficient in any manner, corrective procedures must be implemented at once.

5. Then readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has a right to submit additional evidence and argument on the matter or matters before the board.  Kutscherousky v. West, 12 Vet. App 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

